                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




  STATE OF MONTANA,
                                                   CV 16-35-H-DLC
                       Plaintiff,

           vs.                                       ORDER

  TALEN MONTANA, LLC f/k/a PPL
  Montana, LLC, and
  NORTHWESTERN CORPORATION,
  d/b/a NorthWestern Energy, a
  Delaware Corporation,

                       Defendant.

      Before the Court is the United States' Motion for Permission to Monitor

Hearing Telephonically (Doc. 213). As the hearing concerns whether or not the

United States should be joined as a defendant in this case, the Court finds its

request entirely justified. Accordingly,

      IT IS ORDERED that the Motion (Doc. 213) is GRANTED. The United

States shall make the necessary arrangements with Court staff to facilitate its

request.




                                           -1-
DATED this   ~~ day of February, 2019.




                                    Dana L. Christensen, Chief Judge
                                    United States District Court




                              -2-
